DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. [US2007/0125489, newly cited, “Paul”] in view of Pan et al. [US2004/0135958, newly cited, “Pan”].
With respect to claim 3, Paul discloses an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising magnetic means (cylindrical magnetic) for magnetic attachment of the substrates (paragraph 0095).
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 4, Paul discloses an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising tacking means for tacking attachment of the substrates, the tacking means comprising a heat application means (laser) for attaching the substrates through application of heat thereto (paragraph 0032, 0092, 0115). 
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 5, Paul discloses handling unit for handling a substrate stack, the handling unit comprising: an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising magnetic means (cylindrical magnetic) for magnetic attachment of the substrates (paragraph 0095).
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 8, Paul discloses a tacking means for tacking attachment of the substrates, the tacking means comprising a heat application means (laser) for attaching the substrates through application of heat thereto (paragraph 0032, 0092, 0115).
With respect to claim 9, Pan discloses the unit includes a robot (250) (paragraphs 0032; Figure 3a-b). 
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, Pan, and further in view of Hirakawa [US2012/0318856, of record, previously cited]. 
With respect to claim 10, Paul discloses an apparatus for aligning and bonding substrates, comprising: a bonding unit, and an accommodating device capable of accommodating a substrate stack. The device comprising accommodating device for accommodating a substrate stack, the device comprising: a receiving system (platform 304) configured to receive the substrate stack and accommodate the received substrate stack (Figure 3; paragraph 0093); the receiving system comprising an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising magnetic means (cylindrical magnetic) for magnetic attachment of the substrates (paragraph 0095).
Paul discloses a receiving system (platform 304) in the form of a stage but does not disclose the receiving system as configured to accommodate the stack only in a peripheral area of the substrate stack. 
Pan discloses a device. Pan discloses several embodiments with different supports including Figure 5 showing a support in the form of a stage (410), Figure 6 showing the support in the form of a clamp (510) and Figure 7 showing the support in the form of pins (610) (Figures 5-7, paragraphs 0037-39).  The support in the form of pins (610) is configured to accommodate the stack only in a peripheral area of the substrate stack (Figure 7). 
Paul’s disclosure of an alignment process suggests an alignment unit (paragraph 0052), but does not disclose a transfer area between a transfer area between the alignment unit and the bonding unit, the transfer area configured to transfer the substrates from the alignment unit to the bonding unit, the transfer area comprising a handling unit for handling a stack of the substrates. 
Hirakawa discloses an apparatus capable of aligning and bonding substrates, comprising: an alignment unit (31) (paragraph 0036; Figure 1); a bonding unit (block G2) (paragraph 0035, 0037; Figure 1); and a transfer area (D) between the alignment unit and the bonding unit, the transfer area configured to transfer the substrates from the alignment unit to the bonding unit (paragraph 0039; Figure 1). Hirakawa disclose a transfer area (D) including a handling unit (60) capable of handling a stack of substrates. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Paul by substituting the support with any of the known alternatives as taught by Pan including the pins which support the stack only in a peripheral area, as a substitution of known alternatives to achieve a predictable result is within the ability of one of ordinary skill; and to modify the device to include a transfer unit between a bonding unit and an alignment unit as taught by Hirakawa in order to automate and improve the efficiency of the process and apparatus.  
With respect to claim 11, Hirakawa discloses at least one of the alignment unit (31), the transfer area (D), and the bonding unit (G2) is arranged independently therefrom (Figure 1). 
With respect to claim 13, Paul discloses a tacking means for tacking attachment of the substrates, the tacking means comprising a heat application means (laser) for attaching the substrates through application of heat thereto (paragraph 0032, 0092, 0115).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul, Pan, Hirakawa, and further in view of Maydan et al.  [US5882165, of record, previously cited].
Paul as modified discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of Paul as modified.  Hirakawa discloses a transfer area (D), but does not disclose the transfer area as a vacuum transfer area. 
Maydan discloses an apparatus. Maydan discloses a number of processing chambers (16, 18, 20 and 22) connected by a transfer chamber (14), wherein the transfer chamber is a vacuum transfer chamber (Figure 1; column 2, lines 38-45; column 4, lines 21-26; column 12, lines 4-22).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Paul by making the transfer chamber a vacuum transfer chamber as taught by Maydan in order to allow for multiple processes to be conducted in different process chambers without breaking vacuum and risking contamination of the materials worked upon. 
Response to Arguments
Applicant’s arguments with respect to the previous grounds of have been considered but are moot because the new ground of rejection. Applicant argues the amended claims 3 and 5 require a magnetic means for magnetic attachment of the substrates. Newly cited Paul discloses a cylindrical magnet that satisfies the requirement of a magnetic means.  Applicant argues the previously cited prior art does not disclose a tacking means. Newly cited Paul discloses a laser that performs the tacking of the substrates together and satisfies the requirement of a tacking means. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 29, 2022